Citation Nr: 0410340	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran's record of service (DD-214-E) shows he served on 
active duty from July 9, 1985 to March 1, 2002, with an additional 
three months and 19 days of prior active service.

The current appeal arose from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, granted 
entitlement to service connection for DJD of the lumbar spine with 
assignment of a 10 percent evaluation effective March 2, 2002.

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has been 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  


The RO has not issued a VCAA notice letter to the veteran which is 
compliant with Quartuccio, supra.

During the August 2003 hearing before the undersigned the veteran 
made reference to surgery on his back which had been performed the 
previous month in July.  While he indicated that such records 
would be forwarded to the Board for appellate review, they have 
not as yet been associated with the claims file.  The veteran also 
identified two additional private medical centers from which 
records of his back treatment could be obtained.  

The veteran was afforded only a general medical examination by VA 
in July 2002.  That examination did not address functional loss 
due to pain per 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. 
Brown, 8Vet. App. 202 (1995).  It even appears that the 
examination was not conducted with the claims file available for 
review in conjunction with the examination.

The fact that the July 2002 VA examination may have been conducted 
without access to the appellant's claims file renders the subject 
examination inadequate for rating purposes.  See, e.g., 38 C.F.R. 
§ 4.1 (2003).  ("It is...essential both in the examination and in 
the evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).
("[F]ulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.

Finally, the Board observes that the veteran was not provided the 
revised criteria for rating musculoskeletal, particularly spinal 
disorders applicable to the veteran's service-connected low back 
disability at issue.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his DJD of the lumbar spine 
since service.  

He should be requested to complete and return the appropriate 
release forms so that VA can obtain any identified evidence.  

In particular, the VBA AMC should obtain records of back surgery 
at the Gadsden Medical Center in July 2003, in addition to 
treatment reports from the Northeast Alabama Neurological Services 
in Gadsden and Anniston, Alabama.

All identified private treatment records should be requested 
directly from the healthcare providers.

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special orthopedic 
examination by an orthopedic surgeon and a VA special neurologic 
examination by a specialist in neurology including on a fee basis 
if necessary for the purpose of ascertaining the current nature 
and extent of severity of service-connected DJD of the lumbar 
spine.





The claims file, copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), 
copies of the previous and amended criteria for rating 
musculoskeletal to include spinal disorders under 38 C.F.R. § 
4.71a, and a separate copy of this remand must be made available 
to and reviewed by the examiners prior and pursuant to conduction 
and completion of the examination(s).  

The examiners must annotate the examination reports that the 
claims file was in fact made available for review in conjunction 
with the examinations.  Any further indicated special studies must 
be conducted.  

It is requested that the examiners address the following medical 
issues:

(a) Does the service-connected DJD of the lumbar spine involve 
only the nerves, or does it also involve the muscles and joint 
structure?

(b) Does the service-connected DJD of the lumbar spine cause 
weakened movement, excess fatigability, and incoordination, and if 
so, can the examiners comment on the severity of these 
manifestations on the ability of the appellant to perform average 
employment in a civil occupation?  If the severity of these 
manifestations cannot be quantified, the examiners should so 
indicate.



(c) With respect to the subjective complaints of pain, each 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected DJD of the lumbar spine, the presence or absence 
of changes in condition of the skin indicative of disuse due to 
the service-connected DJD of the lumbar spine, or the presence or 
absence of any other objective manifestation that would 
demonstrate disuse or functional impairment due to pain 
attributable to the service-connected DJD of the lumbar spine.

(d) The examiners are also requested to comment upon whether or 
not there are any other medical or other problems that have an 
impact on the functional capacity affected by the service-
connected DJD of the lumbar spine, and if such overlap exists, the 
degree to which the nonservice-connected problem(s) creates 
functional impairment that may be dissociated from the impairment 
caused by the service-connected DJD of the lumbar spine.  If the 
functional impairment created by the nonservice-connected 
problem(s) cannot be dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners must be accompanied by a 
complete rationale, and address the 38 C.F.R. § 4.40, 4.45, 4.59, 
and the previous and amended criteria for rating musculoskeletal 
to include spinal disorders.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  

In particular, the VBA AMC should review the requested examination 
report(s) and required medical opinions to ensure that they are 
responsive to and in complete compliance with the directives of 
this remand and if they are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

7.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the claim 
of entitlement to an initial evaluation in excess of 10 percent 
for DJD of the lumbar spine.  In so doing, the VBA AMC should 
document its consideration of the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, (previous and amended 
criteria), as well as Fenderson v. West, 12 Vet. App. 119 (1999).

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for initial increased 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 (2003); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



